       Case 1:18-cv-07927-KMW Document 19 Filed 10/29/18 Page 1 of 3


                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK



JOANNE E. DANKER, Individually and On
Behalf of All Others Similarly Situated,
                              Plaintiff,
                   v.                       No. 1:18-cv-07927-RA
PAPA JOHN’S INTERNATIONAL, INC.,
JOHN H. SCHNATTER, STEVE M.
RITCHIE, and LANCE F. TUCKER
                              Defendants.



DECLARATION OF JAVIER BLEICHMAR IN SUPPORT OF THE CITY OF MIAMI
 FIRE FIGHTERS’ AND POLICE OFFICERS’ RETIREMENT TRUST’S MOTION
       FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF
                 ITS SELECTION OF LEAD COUNSEL
         Case 1:18-cv-07927-KMW Document 19 Filed 10/29/18 Page 2 of 3



       I, Javier Bleichmar, pursuant to 28 U.S.C. § 1746, declare as follows:

       1.      I am a partner of the law firm of Bleichmar Fonti & Auld LLP (“BFA”), counsel

for the City of Miami Fire Fighters’ and Police Officers’ Retirement Trust (“Miami FIPO”). I am

a member in good standing of the bar of the State of New York and of this Court. I submit this

declaration in support of Miami FIPO’s Motion for Appointment as Lead Plaintiff and Approval

of Its Selection of Lead Counsel.

       2.      Attached hereto as Exhibit A is a true and correct copy of the Notice of Pendency

of the above captioned case, published on August 30, 2018 in Globe Newswire, a national

business-oriented wire service.

       3.      Attached hereto as Exhibit B is a true and correct copy of the signed sworn

certification by Miami FIPO, pursuant to the requirements of the Private Securities Litigation

Reform Act of 1995, 15 U.S.C. § 78u-4(a)(2).

       4.      Attached hereto as Exhibit C is a chart, prepared by BFA, of Miami FIPO’s

transactions and losses in the securities of the Papa John’s International, Inc. from February 25,

2014 through July 19, 2018, both inclusive.

       5.      Attached hereto as Exhibit D is a true and correct copy of BFA’s Firm Resume.

       I hereby declare under penalty of perjury that the foregoing is true and correct. Executed

this 29th day of October 2018.



                                                         s/ Javier Bleichmar
                                                            Javier Bleichmar
         Case 1:18-cv-07927-KMW Document 19 Filed 10/29/18 Page 3 of 3


                                CERTIFICATE OF SERVICE

       I hereby certify that on October 29, 2018, I authorized the electronic filing of the foregoing

with the Clerk of the Court using the CM/ECF system which will send electronic notification of

such filing to the registered participants. Executed on October 29, 2018.


                                                          s/ Javier Bleichmar
                                                             Javier Bleichmar
